DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori (US 2017/0212719).
Regarding Claim 1 and 11, Fujimori teaches a control system (Figure 3; Display System 1) comprising: 
a first projector (Figure 3; Projector 2B) comprising: 
a first memory (Figure 3; Storage Unit 26 within projector 2B) configured to save a first control code list (see Paragraph [0068]; wherein it is disclosed that the storage unit 26 stores various data items and programs processed by the projector 2 and that the storage unit 26 also stores the IP address allocated to the projector 2B); 
a first identification module (Figure 3; Operation Unit 29 within projector 2B) coupled to the first memory (Figure 3; Storage Unit 26 within projector 2B) and configured to identify a first control code from the first control code list (see Paragraph [0072]; wherein it is disclosed that the PJ control unit 27 may receive a user's instruction via the remote control light receiving unit 28 and the operation unit 29, and may control the respective units of the projector 2B in response to the user's instruction); and 
a first processor (Figure 3; PJ Control Unit 27 within projector 2B) coupled to the first memory (Figure 3; Storage Unit 26 within projector 2B) and the first identification module (Figure 3; Operation Unit 29 within projector 2B) and configured to control an operational action of the first projector (Figure 3; Projector 2B) according to the first control code (see Figure 3 and Paragraph [0069]; wherein it is disclosed that the PJ control unit 27 controls the respective units of the projector 2B by executing the programs stored in the storage unit 26); 
a second projector (Figure 3; Projector 2C) comprising: 
a second memory (Figure 3; Storage Unit 26 within projector 2C) configured to save a second control code list (see Paragraph [0068]; wherein it is disclosed that the storage unit 26 stores various data items and programs processed by the projector 2 and that the storage unit 26 also stores the IP address allocated to the projector 2B); 
a second identification module (Figure 3; Operation Unit 29 within projector 2C) coupled to the second memory (Figure 3; Storage Unit 26 within projector 2C) and configured to identify a second control code from the second control code list (see Paragraph [0072]; wherein it is disclosed that the PJ control unit 27 may receive a user's instruction via the remote control light receiving unit 28 and the operation unit 29, and may control the respective units of the projector 2B in response to the user's instruction); and 
a second processor (Figure 3; PJ Control Unit 27 within projector 2C) coupled to the second memory (Figure 3; Storage Unit 26 within projector 2C) and the second identification module (Figure 3; Operation Unit 29 within projector 2C) and configured to control an operational action of the second projector (Figure 3; Projector 2C) according to the second control code (see Figure 3 and Paragraph [0069]; wherein it is disclosed that the PJ control unit 27 controls the respective units of the projector 2B by executing the programs stored in the storage unit 26); and 
a central control terminal (Figures 2 and 3; Information Processing Apparatus 3) coupled to the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C), the central control terminal (Figures 2 and 3; Information Processing Apparatus 3) comprising: 
a third memory (Figure 3; Storage Unit 52) having a database configured to save identification data of the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C), and configured to save all control codes of the first processor (Figure 3; PJ Control Unit 27 within projector 2B) and the second processor (Figure 3; PJ Control Unit 27 within projector 2C; see Paragraphs [0079]-[0080]; wherein it is disclosed that data stored in the storage unit 52 includes image data supplied to each projector 2, an IP address allocated to the information processing apparatus 3, and information such as a projector list PL as well as various data items or programs processed by the PC control unit 53); 
a third processor (Figure 3; PC Control Unit 53) coupled to the third memory (Figure 3; Storage Unit 52) and configured to generate at least one control signal according to the first control code and the second control code (see Paragraph [0078]; wherein it is disclosed that the communication unit 51 performs a communication process based on a predetermined communication protocol such as TCP/IP under the control of the PC control unit 53 wherein the information processing apparatus 3 can transmit image data, a control command, and the like to the projector 2, and can receive a response or the like transmitted from the projector 2, by using the communication unit 51); and 
a transceiver (Figure 3; Communication Unit 51) coupled to the third processor (Figure 3; PC Control Unit 53) and configured to transmit the at least one control signal to the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C; Paragraph [0078]; wherein it is disclosed that the information processing apparatus 3 can transmit image data, a control command, and the like to the projector 2, and can receive a response or the like transmitted from the projector 2, by using the communication unit 51); 
wherein the third processor (Figure 3; PC Control Unit 53) identifies the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) by using the database (see Paragraphs [0091]-[0093]; wherein it is disclosed that the PJ control unit 27 transmits information regarding the IP address stored in the storage unit 26 of the projector 2 and that the PC control unit 53 waits for a response to be received by the communication unit 51 wherein a determination is made based upon the received registered/unregistered IP address), and acquires the first control code of the first projector (Figure 3; Projector 2B) and the second control code of the second projector (Figure 3; Projector 2C) after the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) are identified (see Flowcharts in Figures 4 and 6-7).
Regarding Claims 2 and 12, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further teaches the at least one control signal comprises a first wired control signal (Figure 3; Communication Network 11) of the first projector (Figure 3; Projector 2B; Paragraph [0049]; wherein the communication network 11 is a network conforming to a well-known local area network (LAN) standard, and may be a wired LAN) and a second wired control signal (Figure 3; Communication Network 11) of the second projector (Figure 3; Projector 2B; Paragraph [0049]; wherein the communication network 11 is a network conforming to a well-known local area network (LAN) standard, and may be a wired LAN), the first wired control signal (Figure 3; Communication Network 11) comprises a first data packet corresponding to the first control code (see Paragraph [0065]; wherein the projector 2B may receive various data items such as image data and a control command transmitted from the information processing apparatus 3, and may transmit a response to the information processing apparatus 3), and the second wired control signal (Figure 3; Communication Network 11) comprises a second data packet corresponding to the second control code (see Paragraph [0065]; wherein the projector 2C may receive various data items such as image data and a control command transmitted from the information processing apparatus 3, and may transmit a response to the information processing apparatus 3).
Regarding Claims 3 and 13, Fujimori teaches the limitations of claims 2 and 12 as detailed above.
Fujimori further teaches the first processor (Figure 3; PJ Control Unit 27 within projector 2B) decodes the first data packet for acquiring data of the first control code after the first wired control signal is received by the first projector (see Paragraphs [0065] and [0073]; wherein the image processing unit 30 performs image processing on image data which is input via the communication unit 24 or the image input unit 25. The image processing unit 30 performs a distortion correction process, a digital zooming process, a color tone correction process, a luminance correction process, and the like, under the control of the PJ control unit 27), and the second processor (Figure 3; PJ Control Unit 27 within projector 2C) decodes the second data packet for acquiring data of the second control code after the second wired control signal is received by the second projector (see Paragraphs [0065] and [0073]; wherein the image processing unit 30 performs image processing on image data which is input via the communication unit 24 or the image input unit 25. The image processing unit 30 performs a distortion correction process, a digital zooming process, a color tone correction process, a luminance correction process, and the like, under the control of the PJ control unit 27).
Regarding Claims 6 and 16, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further teaches the central control terminal (Figures 2 and 3; Information Processing Apparatus 3) further comprises: an input module (Figure 3; Operation Input Unit 54) coupled to the third processor (Figure 3; PC Control Unit 53) and the third memory (Figure 3; Storage Unit 52) and configured to input data to the database; wherein when the identification data of the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) saved in the database is incomplete, the input module (Figure 3; Operation Input Unit 54) is configured to edit the identification data of the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) for updating the database (see Figures 4-6 and Paragraphs [0082] and [0093]; wherein it is disclosed that the operation input unit 54 is connected to an input device such as a keyboard or a mouse operated by a user, and outputs an operation signal indicating the operation content to the PC control unit 53 if the input device is operated and in a case where the IP address is unregistered in the projector list PL the PC control unit 53 updates the projector list PL by registering the IP address in the projector list PL and in a case where the projector list PL is not stored in the storage unit 52, the PC control unit 53 creates a new projector list PL including the received IP address).
Regarding Claims 7 and 17, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further teaches the central control terminal (Figures 2 and 3; Information Processing Apparatus 3) further comprises: an input module (Figure 3; Operation Input Unit 54) coupled to the third processor (Figure 3; PC Control Unit 53) and the third memory (Figure 3; Storage Unit 52) and configured to input a third control code to the database for updating the database (see Figures 4-6 and Paragraphs [0086] and [0093]); wherein the third processor (Figure 3; PC Control Unit 53) generates a user-defined control signal to the first projector (Figure 3; Projector 2B) or the second projector (Figure 3; Projector 2C) through the transceiver (Figure 3; Communication Unit 51) for controlling a user-defined operational action of the first projector (Figure 3; Projector 2B) or the second projector (Figure 3; Projector 2C) according to the third control code (see Paragraph [0082]; wherein it is disclosed that the operation input unit 54 is connected to an input device such as a keyboard or a mouse operated by a user, and outputs an operation signal indicating the operation content to the PC control unit 53 if the input device is operated, thereby, the PC control unit 53 performs various processes in response to a user's instruction).
Regarding Claims 8 and 18, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further teaches the central control terminal (Figures 2 and 3; Processing Apparatus 3) further comprises: a display module (Figure 3; Operation Input Unit 54 and Display Unit 55) coupled to the third processor (Figure 3; PC Control Unit 53) and configured to display at least one virtual key or display a graphical user interface (GUI) comprising the at least one virtual key according to functions of the first control code and the second control code (see Paragraphs [0083] and [0088]; wherein it is disclosed that the display unit 55 is provided with a display device such as a liquid crystal display, and displays various information pieces under the control of the PC control unit 53 wherein the projector list PL, IP addresses and checkboxes corresponding to the IP addresses are displayed).
Regarding Claims 9 and 19, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further teaches the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) support a PJ Link standard for exchanging data between two different specifications (see Paragraph [0049]), each of the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) comprises an RS-232 port, a local area network (LAN) port, and/or an infrared transmission port (see Paragraph [0049]; wherein it is disclosed that the communication network 11 is a network conforming to a well-known local area network (LAN) standard, and may be a wired LAN or a wireless LAN).
Regarding Claims 10 and 20, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further teaches the central control terminal (Figures 2 and 3; Processing Apparatus 3) further comprises: a display module (Figure 3; Operation Input Unit 54 and Display Unit 55) coupled to the third processor (Figure 3; PC Control Unit 53) and configured to display a selection interface (see Figure 5 and Paragraph [0088]; wherein the selection interface corresponds to the projector list PL with selectable checkboxes) comprising at least one projector set according to data in the database; wherein the selection interface is configured to select the first projector (Figure 3; Projector 2B) and the second projector (Figure 3; Projector 2C) from the at least one projector set (see Paragraph [0088]; wherein it is disclosed that the projector list PL is displayed by the display unit 55, and IP addresses and checkboxes corresponding to the IP addresses are displayed. The checkboxes may be checked by the user operating the information processing apparatus 3, and indicate that a plurality of projectors 2 corresponding to a plurality of checked IP addresses are included in the same group).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 2017/0212719) as applied to claims 1 and 11 as detailed above, in view of Natori et al (US 2011/0234474; hereinafter referred to as Natori).
Regarding Claims 4 and 14, Fujimori teaches the limitations of claims 1 and 11 as detailed above.
Fujimori further discloses the at least one control signal comprises a wireless control signal (see Paragraph [0049]; wherein it is disclosed that the communication network 11 is a network conforming to a well-known local area network (LAN) standard, and may be a wireless LAN), the wireless control signal comprises a third data packet corresponding to the first control code and a fourth data packet corresponding to the second control code (see Paragraph [0073]; wherein it is disclosed that image data is input via communication unit 24 which includes distortion correction process, a digital zooming process, a color tone correction process, a luminance correction process, and the like, and wherein each of these processes defines a data packet).
Fujimori does not expressly disclose that the third data packet and the fourth data packet are two time-division data packets.
Natori discloses a control system (Figure 1; Projector System SY1) comprising:
a first projector (Figure 1; Main Projector 1) comprising:
a first processor (Figure 1; Control Section 22) coupled to a first memory (Figure 1; Storage Section 23) and a first identification module (Figure 1; Image Data Input Section 32) and configured to control an operational action of the first projector (Figure 1; Main Projector 1) according to a first control code (see Paragraph [0063]);
a second projector (Figure 1; Sub Projector 2) comprising:
a second processor (Figure 1; Control Section 48) coupled to a second memory (Figure 1; Storage Section 49) and a second identification module (Figure 1; Communication Section 41) and configured to control an operational action of the second projector (Figure 1; Sub Projector 2) according to the second control code (see Paragraph [0066]); and
wherein the at least one control signal comprises a wireless control signal (see Paragraph [0048]), the wireless control signal comprises a third data packet corresponding to the first control code and a fourth data packet corresponding to the second control code (see Paragraphs [0014]-[0017]), and the third data packet and the fourth data packet are two time-division data packets (see Paragraphs [0014]-[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the control system of Fujimori such that the third data packet and the fourth data packet are two time-division data packets, as taught by Natori, because doing so would make it possible to adjust the data output from all the projectors to be synchronized such that the time lag of the data outputs from all the projectors is reduced (see Natori Paragraph [0016]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 2017/0212719) as modified by Natori et al (US 2011/0234474; hereinafter referred to as Natori) as applied to claims 4 and 14 as detailed above, in view of Yoshihara (US 2020/0159483).
Regarding Claims 5 and 15, Fujimori as modified by Natori discloses the limitations of claims 4 and 14 as detailed above.
Fujimori as modified by Natori does not expressly disclose that the first processor decodes the third data packet and the fourth data packet sequentially for acquiring data of the first control code and data of the second control code after the wireless control signal is received by the first projector, the first processor identifies the data of the first control code and ignores the data of the second control code, the second processor decodes the third data packet and the fourth data packet sequentially for acquiring the data of the first control code and the data of the second control code after the wireless control signal is received by the second projector, and the second processor identifies the data of the second control code and ignores the data of the first control code.
Yoshihara discloses a control system (Figures 1-3) comprising:
a first projector (Figure 1; Projector 200A) comprising:
a first memory (Figure 3; Storing Section 270A); 
a first identification module (Figure 3; HDMI Communication Section 250A); and
a first processor (Figure 3; Control Section 280A);
a second projector (Figure 1; Projector 200B) comprising;
a second memory (Figure 3; Storing Section 270A; Paragraph [0065]; wherein the configuration of projectors 200A to 200D are identical to that of projector 200A depicted in Figure 3 and thereby share identical elements and identifiers); 
a second identification module (Figure 3; HDMI Communication Section 250A); and
a second processor (Figure 3; Control Section 280A); and
a central control terminal (Figure 1; Image Output Device 100) coupled to the first projector (Figure 1; Projector 200A) and the second projector (Figure 1; Projector 200B);
the central control terminal (Figure 1; Image Output Device 100) comprising a third processor (Figure 2; Control Section 110) configured to generate at least one control signal (Figure 2; Projector Data transmitted through HDMI 21; see Paragraph [0040]); and
a transmitter (Figure 2; HDMI Communication Section 140) coupled to the third processor (Figure 2; Control Section 110) and configured to transmit the at least one control signal to the first projector (Figure 1; Projector 200A) and the second projector (Figure 1; Projector 200B);
wherein the at least one control signal comprises a third data packet and a fourth data packet (see Figures 1-3; wherein the projector data emitted from Image Output Device 100 is data pertaining to the control and operation of both projector 200A and 200B), and the third data packet and the fourth data packet are two time-division data packets (Paragraphs [0051]- [0052]; wherein projection information is sequentially and time divisionally transmitted from one projector to the next upon exiting image output device 100);
the first processor (Figure 3; Control Section 280A) decodes the third data packet and the fourth data packet sequentially for acquiring data of the first control code and data of the second control code after the control signal is received by the first projector (see Paragraphs [0050]-[0052]; wherein projector 200A receives the projection information pertaining to itself and that of projector 200B located downstream thereof, and wherein projector 200A recognizes the information pertaining to itself and further transmits the projection information to projector 200B), the first processor (Figure 3; Control Section 280A) identifies the data of the first control code and ignores the data of the second control code (see Paragraphs [0050]-[0052), the second processor (Figure 3; Control Section 280A) decodes the third data packet and the fourth data packet sequentially for acquiring the data of the first control code and the data of the second control code after the control signal is received by the second projector (see Paragraphs [0050]-[0052), and the second processor (Figure 3; Control Section 280A) identifies the data of the second control code and ignores the data of the first control code (see Paragraphs [0050]-[0054]; wherein projector 200B receives the projection information pertaining to itself and that of projector 200C located downstream thereof, and wherein projector 200B recognizes the information pertaining to itself and further transmits the projection information to projector 200C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Fujimori as modified by Natori such that the first processor decodes the third data packet and the fourth data packet sequentially for acquiring data of the first control code and data of the second control code after the wireless control signal is received by the first projector, the first processor identifies the data of the first control code and ignores the data of the second control code, the second processor decodes the third data packet and the fourth data packet sequentially for acquiring the data of the first control code and the data of the second control code after the wireless control signal is received by the second projector, and the second processor identifies the data of the second control code and ignores the data of the first control code, as taught by Yoshihara, because doing so would predictably lighten the processing stress upon the central control terminal thereby allowing for the seamless function of the system as a whole.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882